                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )          Case No. CR-18-244
                                             )
SALVADOR CARNERO, Sr.,                       )
                                             )
             Defendant.                      )


     ORDER GRANTING DEFENDANT’S SECOND UNOPPOSED MOTION
      TO CONTINUE JURY TRIAL AND EXTEND TIME WITHIN WHICH
              TO FILE PRETRIAL MOTIONS AND NOTICES

      Before the Court is Defendant’s Second Unopposed Motion to Continue Jury Trial

and Extend Time Within Which to File Pretrial Motions and Notices [Doc. No. 22].

Defendant requests that the trial scheduled for January 8, 2019, be continued to the

February 2019 jury trial docket, and that the deadline for pretrial filings be extended. In

support of the Motion, Defendant has filed a Waiver of Right to Speedy Trial [Doc. No. 23]

under the Speedy Trial Act, 18 U.S.C. § 3161. The government does not oppose the

requested continuance or extension of deadlines.

      For the reasons fully set forth in the Motion, which was filed under seal to protect

confidential information, the Court finds that the Motion should be granted because the

ends of justice served by ordering the requested continuance outweigh the best interests of

Defendant and the public in a speedy trial. See 18 U.S.C. §3161(h)(7)(A); see also United

States v. Toombs, 574 F.3d 1262, 1273 (10th Cir. 2009). Specifically, the Court finds that

a 30-day continuance of the trial is necessary to provide Defendant and his counsel a
reasonable amount of time needed to engage in effective trial preparation, taking into

account the exercise of due diligence by counsel.

       In making its findings, the Court has considered the factors set forth in 18 U.S.C.

§ 3161(h)(7)(B), and has concluded that the requested continuance is fully consistent with

congressional policies. See Bloate v. United States, 559 U.S. 196, 214 (2010); Toombs,

574 F.3d at 1273. No circumstance is present that would prohibit a continuance pursuant

to § 3161(h)(7)(C). Therefore, the period of delay caused by granting the Motion is

excludable under § 3161(h)(7), and this time period shall be excluded for purposes of the

Speedy Trial Act.

       IT IS THEREFORE ORDERED that Defendant’s Second Unopposed Motion to

Continue Jury Trial and Extend Time Within Which to File Pretrial Motions and Notices

[Doc. No. 22] is GRANTED. This case is stricken from the January 8, 2019 docket and

reset on the Court’s February 12, 2019 jury trial docket.

       IT IS FURTHER ORDERED that the deadline for filing pretrial motions and notices

is extended to January 23, 2019. The response to any motion is due within the usual time

provided by LCrR12.1(b).

       IT IS SO ORDERED this 26th day of December, 2018.




                                             2
